Citation Nr: 0025386	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of a 
right knee patellectomy at a VA facility in January 1993.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional right knee disability.  In June 1997, 
the Board remanded the issue to the RO for further 
development.  The Board issued a decision in November 1999, 
and the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion filed by the parties, the Court, 
in May 2000, vacated the Board's decision and remanded the 
matter to the Board for further action.  This decision is 
issued in response to the Court's order. 


FINDINGS OF FACT

1.  The veteran has a diagnosis of degenerative arthritis if 
the right knee, status post right total knee replacement 
arthroplasty with subsequent patellectomy and residual 
quadriceps weakness.  

2.  There is medical evidence indicating that the veteran had 
a chronic increase in the severity of his right knee 
disability after surgery in January 1993, and suggesting a 
nexus between the additional disability and the January 1993 
surgery.  


CONCLUSION OF LAW

The claim of entitlement to compensation for additional 
disability as a result of a right knee patellectomy at a VA 
facility in January 1993 is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  
Subsequently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999).  

However, a more recent decision of the Federal Circuit, 
noting that the function of the well-grounded claim 
requirement is to avoid triggering the duty to assist for 
claims that are "totally lacking in merit," held that the 
evidentiary threshold for establishing a well-grounded claim 
is "unique, and uniquely low," requiring only that the 
claim be "plausible" or "capable of substantiation."  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  It is with 
this standard in mind that the facts of the instant case are 
considered.  

The veteran contends, in substance, that he sustained 
additional disability as a result of surgery on his right 
knee in a VA facility in January 1993.  A veteran who suffers 
an injury, or an aggravation of an injury, as the result of 
VA hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.358 (1997).  (Although the statute was 
amended, effective in October 1997, to require negligence on 
the part of the VA, the veteran's claim was filed in January 
1997; hence, it is not affected by that amendment.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).)  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, or medical or surgical treatment; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460 (1999).  

Concerning the first element of a well-grounded claim, 
current disability, on VA examination in December 1997, 
degenerative arthritis of the right knee, status post right 
total knee replacement arthroplasty with subsequent 
patellectomy and residual quadriceps weakness was diagnosed.  
Thus, current disability is shown.  As to the second element 
and third elements, the medical evidence shows that on 
January 28, 1993, he underwent a partial patellectomy with 
removal of artificial patellar component and synovectomy of 
the right knee.  The December 1997 examiner commented "[t]he 
surgery on the patient's right knee done January 28, 1993, 
reflects chronic increase over the preoperative status of the 
right knee, . ."  He further noted "[t]he increase in his 
postoperative findings is not a necessary consequence of the 
surgery but sometimes does accompany it and no intervening 
cause has been discovered."  This opinion, while 
insufficient in many aspects, nevertheless provides a 
plausible basis for the claim.  In this regard, at the well-
grounded stage, the evidence is not subject to weighing, and 
is presumed to be true.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Accordingly, the Board finds that the veteran has 
submitted a well-grounded claim.


ORDER

The claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability as a result of a 
right knee patellectomy at a VA facility in January 1993 is 
well grounded.  To this extent only, the appeal is granted.





REMAND

Because the claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability as a result of a 
right knee patellectomy at a VA facility in January 1993 is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As noted above, the law effective in this 
case provides that where a veteran suffers an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, compensation shall be awarded in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1996).  
Thus, it must be determined whether there is additional 
disability, which is causally related to the VA treatment or 
hospitalization.  See 38 C.F.R. § 3.358 (1997).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b).  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Id.  Here, the file does not 
contain any records showing the status of the right knee from 
March 1988, when the veteran was discharged from the 
orthopedic clinic, with follow-up to be scheduled in two 
years, to January 1993, when he was seen prior to the 
surgery.  At the time of his admission in January 1993, X-
rays showed a fractured patella and loosening of the 
artificial patellar component.  Nevertheless, records of any 
treatment for his right knee that the veteran had between 
March 1988 and the January 1993 surgery would be useful in 
assessing his overall condition prior to the treatment at 
issue.

Similarly, the medical evidence on file does not show any 
follow-up treatment subsequent to the surgery.  In a 
statement dated in July 1997, the veteran claimed that he had 
not received any treatment for a year after his surgery, and 
a request by the RO to the VA medical center (VAMC) for all 
outpatient and inpatient records from January 1, 1993, to 
July 1997 elicited only a summary of a hospitalization in 
October 1994, for an unrelated condition.  A third request in 
October 1997 elicited records dated from August 1996 to 
October 1997.  

However, the discharge summary for the hospitalization from 
January to February 1993 noted that the veteran had a plaster 
cast at the time of discharge, and that he was to return for 
follow-up in one week.  In view of the cast, it is highly 
likely that the veteran returned for some treatment after the 
surgery.  Records of such treatment are essential to an 
assessment of the subsequent medical condition.  The only 
medical evidence currently of record which contains a 
specific evaluation of the right knee is the report of a 
December 1997 VA examination, conducted nearly five years 
after the surgery in question.  When the proximate cause of 
an injury is a veteran's failure to follow instructions, such 
is a bar to compensation under 38 U.S.C.A. § 1151 (except in 
the case of incompetent veterans).  38 C.F.R. § 3.358(d) 
(1997).  Consequently, although the RO has already attempted, 
on multiple occasions, to obtain such records, additional 
effort is necessary.  

Further, the VA examination in December 1997 did not address 
whether there was a causal connection between any current 
additional disability and the surgery in question.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims file complete VA records 
of treatment or evaluation of the 
veteran's right knee disorder, including 
X-ray reports, from March 1988 to 
December 1997, to particularly include 
records of follow-up treatment after his 
discharge from hospitalization on 
February 4, 1993.  Regarding such follow-
up treatment, if there are no records of 
treatment available, the medical center 
should provide records showing whether or 
not the veteran was scheduled for 
outpatient follow-up, and whether, if so, 
he failed to report, canceled, etc.  In 
addition, the medical center should 
conduct a special search for these 
records, the results of which must be 
documented in the claims file.  

2.  After allowing a reasonable time for 
receipt of the above information, but 
regardless of whether any such evidence 
is received, the veteran should be 
scheduled for an examination to determine 
whether he incurred additional disability 
as a result of his treatment during a VA 
hospitalization from January 26 to 
February 4, 1993.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including this 
REMAND.  The physician should review 
particularly the records of the VA 
hospitalization from January 26 to 
February 4, 1993, as well as any 
available records of treatment or 
evaluation before and after this 
hospitalization.  The opinion should 
address whether any additional disability 
resulted from the treatment or 
hospitalization.  The following elements 
must be addressed in the examiner's 
opinion:  Whether the condition of the 
veteran's right knee after the 
hospitalization, compared with the right 
knee condition immediately prior to the 
hospitalization, shows additional 
disability; and whether any such 
additional disability was (1) caused or 
aggravated by VA hospitalization, medical 
or surgical treatment from January 26 to 
February 4, 1993, (2) merely coincidental 
with the VA hospitalization or medical or 
surgical treatment, (3) the continuance 
or natural progress of diseases or 
injuries for which VA hospitalization or 
medical or surgical treatment was 
authorized, or (4) the certain or near 
certain result of the VA hospitalization 
or medical or surgical treatment.  It is 
important to note that while to establish 
entitlement to the benefit sought there 
must be a causal relationship to the 
hospitalization, the law effective in 
this case does not require negligence, 
and, therefore, "fault," 
"foreseeability," or any other matter 
involving medical "negligence" is not 
at issue.  In addition, if applicable 
based on the evidence, the examiner must 
discuss whether any failure on the 
veteran's part to follow instructions 
caused additional disability.  The 
examiner must provide the complete 
rationale for all conclusions reached, as 
such is essential to the Board's 
determination.  If the examiner is unable 
to provide an opinion as to any of the 
factors noted above, he or she should so 
state, and provide an explanation.

3.  The RO should ensure that all the 
foregoing development is completed, then 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, the 
veteran and his representative must be 
furnished an appropriate Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 


